Citation Nr: 1733272	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to February 3, 2016 for depression.

2.  Entitlement to a rating in excess of 70 percent from February 3, 2016 for major depressive disorder with posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel








INTRODUCTION

The Veteran had active service in the United States Army from September 1967 to September 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for depression and assigned a 30 percent rating effective June 9 2009. 

The Veteran was previously represented by The American Legion.  In August 2015, the Veteran revoked the power of attorney.  The Veteran has not obtained another representative.  While The American Legion submitted a Written Brief Presentation in October 2015, the Veteran is proceeding pro se.  

In June 2010, the Veteran filed an application for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The claim was denied in a June 2011 rating decision.  While the Veteran submitted a notice of disagreement, he withdrew the appeal in June 2013.  Generally, when a Veteran challenges the disability rating assigned for a service-connected disability, and the record raises assertions that he is unemployable because of that service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in this case, the Veteran withdrew his appeal regarding the issue of TDIU and, thus, it is not in appellate status and will not be addressed.

In December 2015, the Board remanded the case for further development, to include a VA examination.  In a March 2016 rating decision, based on a February 2016 VA examination, the RO recharacterized the Veteran's disability to major depressive disorder with posttraumatic stress disorder (PTSD) and increased the rating for the disability to 70 percent effective February 3, 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in a March 2016 rating decision, the AOJ increased the rating for the Veteran's psychiatric disability to 70 percent effective February 3, 2016.  The AOJ then issued a supplemental statement of the case later that month and returned the case to the Board.  

Regrettably, the Board's review of the March 2016 supplemental statement of the case reveals a material defect that warrants the issuance of another supplemental statement of the case.  The AOJ phrased the issues as entitlement to an initial rating in excess of 30 percent for service-connected depression, and entitlement to an evaluation in excess of 70 percent from February 3, 2016 and thereafter for service connected depression.  While the AOJ properly attempted to separate the issues based on the staged ratings resulting from the award of the 70 percent rating effective February 3, 2016, the AOJ did not properly address the evaluation of the disability prior to February 3, 2016.  In the reasons and bases section for the issue of entitlement to an initial rating in excess of 30 percent prior to February 3, 2016, the AOJ stated that the 70 percent evaluation for depression was being continued as the overall evidentiary record shows that the severity of the disability most closely approximates the criteria for a 70 percent disability evaluation.  The AOJ then provided the rating criteria pertaining to the 70 percent and 100 percent ratings.

In light of the above deficiency, especially as the Veteran is proceeding pro se, due process requires that the AOJ readjudicate the case with proper consideration of the evaluation of the Veteran's depression prior to February 3, 2016.

Prior to readjudicating the claim, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through February 2016.  Thus, the AOJ should obtain any treatment records since that time.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since February 2016.

2.  Readjudicate the claim with proper consideration of the evaluation of the Veteran's depression prior to February 3, 2016.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

